                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

UNITED STATES OF AMERICA,
       Plaintiff,                                       Case No. 19-20274
                                                        Honorable Nancy G. Edmunds
v.
IAN JOHNSON,

       Defendant.
________________________________/

                         OPINION AND ORDER DENYING
                     DEFENDANT’S MOTIONS [44, 45, 46, 47, 53]

       Defendant Ian Johnson is charged in this matter with one count of engaging in

the distribution of firearms without a license in violation of 18 U.S.C. § 922(a)(1)(A) and

three counts of making a false statement during the purchase of a firearm in violation of

18 U.S.C. § 922(a)(6). (Dkt. 1.) A jury trial is currently scheduled for April 21, 2020.

The matter is before the Court on (1) Defendant’s motion for pretrial disclosure of Rule

404(b) evidence (dkt. 44); (2) Defendant’s motion for disclosure of informants’ identities

and details of agreements (dkt. 45); (3) Defendant’s motion and amended motion for

early production of Jencks Act materials (dkts. 46, 53), and (4) Defendant’s motion for

production of the government’s witness list (dkt. 47). The government has responded to

Defendant’s motions. (Dkts. 49, 50, 51, 52.) The Court finds that the decision process

would not be significantly aided by oral argument. Therefore, pursuant to Eastern

District of Michigan Local Rule 7.1(f)(2), Defendant’s motions will be decided on the

briefs and without oral argument. For the reasons set forth below, Defendant’s motions

are DENIED.

                                             1
        I.      Defendant’s Motion for Pretrial Disclosure of Rule 404(b) Evidence

        Defendant moves for the pretrial disclosure of any Rule 404(b) evidence the

government intends to use at trial. Under Federal Rule of Evidence 404(b)(1),

“[e]vidence of a crime, wrong, or other act is not admissible to prove a person’s

character in order to show that on a particular occasion the person acted in accordance

with the character.” And while “[t]his evidence may be admissible for another purpose[,]

. . . [o]n request by a defendant in a criminal case, the prosecutor must: (A) provide

reasonable notice of the general nature of any such evidence that the prosecutor

intends to offer at trial; and (B) do so before trial . . . .” Fed. R. Evid. 404(b)(2).

Defendant asserts that the government should be required to provide this notice at least

thirty days prior to trial.

        This is the second time Defendant brings this motion. The government again

argues that because it does not intend to introduce Rule 404(b) evidence at trial, the

motion is moot. However, in the alternative, the government gives notice that it intends

to introduce evidence of Defendant soliciting and completing firearm transactions during

the timeframe alleged in Count of the indictment—“[f]rom on or about an unknown date

in 2016 and continuing to the date of this Indictment[, May 2, 2019.]” The government

argues that this evidence is “intrinsic” to the offense charged—engaging in the

distribution of firearms without a license—and therefore falls outside the purview of Rule

404(b). See United States v. Barnes, 49 F.3d 1144, 1149 (6th Cir. 1995) (“Rule 404(b)

is not implicated when the other crimes or wrongs evidence is part of a continuing

pattern of illegal activity.”) The Court agrees that evidence of the nature described by

the government appears to be intrinsic to the offense charged. See United States v.



                                                2
Dettra, No. 99-3667, 2000 U.S. App. LEXIS 33715, at *9-10 (6th Cir. Dec. 15, 2000)

(noting the evidence was overwhelming that the defendant engaged in the business of

dealing firearms without a license due in part to “the number and nature of the sales”).

And even if it is not, the government’s response provides the necessary Rule 404(b)

notice. Thus, Defendant’s motion is denied as moot.

       II.    Defendant’s Motion for Disclosure of Informants’ Identities and
              Details of Agreements

       Defendant moves for the disclosure of informants’ identities and details of the

agreements. He argues this disclosure will assist the defense and is essential to a fair

trial. The government responds by noting that it has provided discovery to Defendant

and he has not informed the government of any specific person whose identity should

be disclosed to enable his effective preparation for trial. The government further notes

that while one confidential informant is mentioned in discovery, this informant is

indirectly related to the case and the government may or may not call the person as a

witness at trial. More generally speaking, the government argues this motion is

premature and that it should be entitled to refine its witness list, including any potential

confidential informants, over the coming weeks. The Court agrees. Defendant’s motion

is denied without prejudice.

       III.   Defendant’s Motion for Early Production of Jencks Act Materials

       Defendant moves for the early production of any Jencks Act materials the

government intends to use at trial. As Defendant himself acknowledges, under the

Jencks Act, disclosure of a witness’s statements or reports is not required “until said

witness has testified on direct examination in the trial of the case.” See 18 U.S.C. §




                                              3
3500(a). Defendant argues, however, that if the government does not produce the

Jencks Act materials prior to trial, he will be denied a fair trial.

       This is the second time Defendant brings this motion. The government again

notes that the “Jencks Act overrides Brady with respect to timing of disclosure; evidence

properly disclosed after testimony at trial pursuant to Jencks Act cannot be subject to

earlier disclosure under Brady.” See United States v. Bencs, 28 F.3d 555, 561 (6th Cir.

1994) (citation omitted). Thus, the government argues the motion is premature. The

Court agrees. Moreover, the government indicates it intends to produce any Jencks Act

materials reasonably ahead of trial for its effective use at trial. Once again, Defendant’s

motion is denied without prejudice.

       IV.     Defendant’s Motion for Production of Government’s Witness List

       Defendant moves for the production of the government’s witness list. Defendant

acknowledges he is not entitled to a list of the prosecution’s witnesses as a matter of

right, but asks the Court to exercise its discretion to order the government to provide

Defendant with its witness list thirty days prior to trial. The government responds by

arguing this motion is premature and that it should be entitled to refine its witness list

over the next several weeks. The Court agrees. Defendant’s motion is denied without

prejudice.

       V.      Conclusion

       For the reasons set forth above, the Court hereby DENIES Defendant’s motions.

       SO ORDERED.

                                     s/Nancy G. Edmunds
                                     Nancy G. Edmunds
                                     United States District Judge
Dated: March 16, 2020

                                                4
I hereby certify that a copy of the foregoing document was served upon counsel of record
on March 16, 2020, by electronic and/or ordinary mail.

                                 s/Lisa Bartlett
                                 Case Manager




                                           5
